 SNAKE RIVERTROUT COMPANY41APPENDIX BNOTICE TO ALL MEMBERS OF UNITED BROTHERHOOD OF CARPENTERS AND JOINERSOF AMERICA, LOCAL NO. 1100, AFL-CIOPursuant to the recommendations of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify you that:WE WILL NOTengage in, orinduce or encourage employees of W. D. DonThomas Construction Co., or the employees of any other employer, to engagein, a strike or concerted refusal to work where an object thereof is to force theabove-named employer or any other employer or person to cease doing businesswith Howard C. Johnson.UNITED BROTHERHOOD OF CARPENTERS AND JOINERSOF AMERICA, LOCAL No. 1100, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice mustremain posted for 60 days from the date hereof, and must not bealtered,defaced, or covered by any other material.APPENDIX CNOTICE TO ALL MEMBERS OF INTERNATIONAL HOD CARRIERS', BUILDING ANDCOMMON LABORERS' UNION OF AMERICA, LOCAL No. 556, AFL-CIOPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify you that:WE WILL NOT engage in, or induce or encourage employees of W. D. DonThomas Construction Co., or the employees of any other employer, to engagein, a strike or concerted refusal to work where an object thereof is to force theabove-named employer or any other employer or person to cease doing businesswith Howard C. Johnson.INTERNATIONAL HOD CARRIERS', BUILDING AND COM-MON LABORERS'UNION OF AMERICA, LOCAL No.556, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Snake River Trout Company IandAmalgamated Meat Cuttersand Butcher Workmen of North America, Local No. 368,AFL-CIO,Petitioner.CaseNo. 19-RC-2591.September 14,1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before a hearing officer of the Na-tional Labor Relations Board.His rulings made at the hearing arefree from prejudicial error and are affirmed.I The name of the Employer appears as amended at the hearing.129 NLRB No. 12. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to Section 3(b) of the Act, the Board has delegated itspowers herein to a three-member panel [Members Rodgers, Jenkins,and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSections 9(c) (1) and 2(6) and (7) of the Act.'4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act : 3All production, maintenance, and processing employees at theEmployer's operations near Buhl, Idaho, including truckdrivers, butexcluding office clerical employees, guards, working foremen, and allother supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]2The Employer contends that the Board is without jurisdiction on the ground thatthe employees involved herein are agricultural employees to whom the Act does notapply.The Employer is engaged in the raising,butchering,packing,freezing, and dis-tribution of rainbow trout at its operations near Buhl,Idaho.In determining whetheremployees are "agricultural" and therefore outside the coverage of Section 2(3) of theAct, the Board is governed by section 3(f) of the Fair Labor Standards Act. SeeSwiftand Company,104 NLRB 922,923.We have been advised by the Department of Labor,whose interpretation of section 3(f) of the Fair Labor Standards Act it is our policy tofollow whenever possible,that employees engaged in "fish farming,"of the type involvedherein, are not employed in agriculture within the meaning of section 3(f) of thepertinent act.Upon this basis we find that the employees employed in the Employer'soperations described above are not agricultural but are employees as defined in Section2(3) of the Act,Accordingly,the Employer's contention is rejected.8 There was no disagreement as to the unit except that the Employer,contrary to thePetitioner,would exclude working foremen.The foremen direct employees in their re-spective departments and have authority,which they exercise,to hire and dischargeemployees under them.We find the working foremen to be supervisors as defined in theAct and exclude them from the unit.Gulf Atlantic Warehouse Co.andLocal 591, United Packing-house Workers of America,AFL-CIO.Case No. 15-CA-1501.September 15, 1960DECISION AND ORDEROn March 14, 1960, Trial Examiner John H. Dorsey issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-129 NLRB No. 9.